Title: To Thomas Jefferson from Charles Willson Peale, 22 July 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Museum July 22d. 1804.
               
               Your Polygraph is in the Schooner Charming Mary, Captn. Potter, now on his passage to Richmond—It is in a tight packing case agreable to your directions.
               I have fortunately found an ingenious invention of Mr. Stansbury Junr. of New York for making several pens of a single quil, which will apply well to the Polygraph, I send enclosed a specimen of his Pens—and as soon as I can have made a pr. of brass Pen-tubes with the inner tube of thin brass in the same form, I shall send them inclosed in a Letter to Washington, or in case of your departure, to be forwarded to Monticella.
               In my letter of 18th. Ult. I mentioned the advantages of using the Steel and quill pens togather, since which my Son Rembrandt has been constantly using them, writing daily two full sheets of paper, and, being just arrived from Baltimore he informs me the advantages became daily more evident. The Instrument which he used was very untrue in its movements and before the conjoint use of the quill pen could not be depended on, he has never found the necessity of looking but at the first letter; the quill pen in this situation will write as much as a dozen pens in the common manner, so effectually is it protected by the Steel Pen in the hand; he informs me that at most it requires mending but once a day, and certainly has the advantage of writing a neater hand if one chuses. My workmen have made some of the folding Polygraphs of a smaller size than that you formerly had a tryal off, and the Machinery which we have lately constructed, renders them perfectly correct in the writing, as I have experienced in my use of one which I carried to new York, and exhibited several days at the Tontine-coffee-House and, it is now my wish to get the few Polygraphs that I had parted with, sent back to me in order that I may not have one abroad that is not perfect. Therefore the time is now arrived, in which we are safe, to give a good character of it, and, when perfectly convenient and agreable to you, such a letter as you was so obliging as to offer for publication, will be very acceptable, since you have nothing more to fear nor I to wish, in the defects or improvements of the Instrument. One after your design is nearly completed for Mr. Armstrong, and will be sent to him in the course of this week.
               Mr. Latrobe has made an improvement of the Cover for such as are to be used in Public offices. Thus, The front Cover is a box; both front and back cover descending in a strait line, from the top of the Gallows to the north & south sides of the Desk; the front cover hinged to the back cover at the top, and then writing unfinished may be locked up in an instant. This front cover when it is turned up, has two legs of brass which support it in a horizontal position, giving a convenient place to put such papers as are wanted while writing. 
               with sentiments of high regard and esteem your friend
               
                  
                     C W Peale
                  
               
            